Citation Nr: 0606853	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-27 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

In a December 2002 RO decision, the veteran's claims of 
service connection for hearing loss and tinnitus were denied.  
The veteran appealed this decision to the Board of Veterans' 
Appeals (Board).  In a June 2004 decision, the Board denied 
the claims.  Thereafter, the veteran appealed to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
a September 2005 Order, the Court vacated the Board's June 
2004 decision, and remanded the matter for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to directives of the Court, this claim must be 
remanded for the following actions.

The veteran's DD Form 214 establishes that his military 
specialty was that of a light weapons infantryman during 
service.  The record does not reflect tinnitus or hearing 
loss during service.  The veteran currently complains of 
hearing loss and ringing in his ears.  Pursuant to the Court 
directives, the veteran may arguably provide, on remand, 
evidence of current hearing loss.  In addition, the veteran 
may be afforded a VA examination to determine the date of 
onset and etiology of any current ear disability.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran is hereby notified that he 
may submit lay or medical evidence 
showing that he had tinnitus or hearing 
loss during service, has those 
disabilities now, and that current 
diagnoses are related to service and/or 
that hearing loss was present within 
one year of separation from service.  

2.	The AMC should schedule the veteran for 
an ear and audiological examinations.  
The claims file must be made available 
to the examiner and the examiner should 
indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests should be accomplished.  
The examiner should opine if the 
veteran currently has hearing loss and 
tinnitus.  If so, the examiner should 
determine if hearing loss and tinnitus 
are etiologically related to service.  
The examiner should also indicate if 
hearing loss was present within one 
year of separation from service.  A 
rationale for any opinion expressed 
should be provided.

3.	The AMC should then readjudicate the 
claims in light of all of the evidence 
of record.  If any claim remains 
denied, the veteran should be provided 
with a supplemental statement of the 
case and afforded a reasonable period 
of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



_________________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


